UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FENXIANG ZHANG, ET AL. ,

                      Plaintiffs,              17-cv-7066 (JGK)

          - against -                          ORDER

HIRO SUSHI AT OLLIES INC., ET AL.,

                      Defendants.


JOHN G. KOELTL, District Judge:

     The plaintiffs are entitled to a default judgment against

the defaulting defendants (1) Hiro Sushi at Ollie's Inc. d/b/a/

Hiro Sushi at Ollie's;      (2) Tao Rong a/k/a Cindy Rong; and

(3) Yi Lu. The amount of damages has yet to be liquidated.



SO ORDERED.


Dated:    New York, New York
          November 26, 2019

                                       United States District Judge




     USDC SONY
     DOCUMENT
     ELECTRONICALLY FILED
     DOC#
               _JL . . 2:.Z:I.1~
     DATE FILED:
